IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,624-01


                       EX PARTE WILLIAM ERIC POTTER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 23,223-2017A IN THE 402ND DISTRICT COURT
                              FROM WOOD COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

or detention with vehicle with deadly weapon (habitual) and sentenced to fifty years’ imprisonment.

The Twelfth Court of Appeals affirmed his conviction. Potter v. State, No. 12-17-00201-CR (Tex.

App. —Tyler May 31, 2018).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he failed to investigate his mental health history. Applicant also alleges that the State

withheld material evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963). He alleges that
                                                                                                      2

the State has results from a mental health evaluation conducted prior to trial, while Applicant was

confined at the Wood County Jail, which was not turned over to the defense.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether a Brady

violation occurred. The trial court shall make findings of fact and conclusions of law as to whether

the performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: December 18, 2019

Do not publish